UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


LEO THOMAS DESORMEAUX, IV,                        §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:14-CV-18
                                                  §
DIRECTOR, TDCJ-CID,                               §
                                                  §
                Respondent.                       §

   MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Leo Thomas Desormeaux, IV, a prisoner confined at the Darrington Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge recommends denying the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Petitioner filed

objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit. Assuming the prosecutor’s comments regarding the acquittal of

petitioner’s co-defendant were improper, in the context of the rest of the four-day trial, the

comments were not so prejudicial that they rendered the trial fundamentally unfair. Darden v.
Wainwright, 477 U.S. 168, 181 (1986); Barrientes v. Johnson, 221 F.3d 741, 753 (5th Cir. 2000).

Further, petitioner’s claim that counsel provided ineffective assistance by failing to object to the

comments lacks merit because petitioner has not shown that the result of the trial would have been

different if counsel had objected. Strickland v. Washington, 466 U.S. 668, 694 (1984).

        Additionally, petitioner is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

under prior law, requires petitioner to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

that substantial showing, petitioner need not establish that he should prevail on the merits. Rather,

he must demonstrate that the issues are subject to debate among jurists of reason, that a court

could resolve the issues in a different manner, or that the questions presented are worthy of

encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d

299, 304 (5th Cir. 2009). Any doubt regarding whether to grant a certificate of appealability is

resolved in favor of petitioner, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Petitioner has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason. The questions presented are not worthy of encouragement to proceed

further. Therefore, petitioner has failed to make a sufficient showing to merit the issuance of a

certificate of appealability.


                                                   2
                                             ORDER

       Accordingly, petitioner’s objections (#27) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#25)

is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate
          .
judge’s recommendation. A certificate of appealability will not be issued.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 24th day of January, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
